Citation Nr: 0203308	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  01-04 398A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio




THE ISSUE

Entitlement to service connection for residuals of a back 
injury, postoperative status.  




ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel 






INTRODUCTION

The veteran had active military service from June 30, 1954, 
to August 3, 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 27, 2000, rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim for 
service connection for residuals of a back injury, 
postoperative status.  


REMAND

The veteran indicated in a VA Form 9, Appeal to the Board of 
Veterans' Appeals, dated in May 2001, that he wished to 
appear at a hearing at the local office before a Member of 
the Board in connection with his appeal.  The following 
month, in June 2001, he submitted a VA Form 21-4138, 
Statement in Support of Claim, in which he indicated that 
wanted a hearing with a Decision Review Officer before "any 
BVA hearing required."  An RO hearing was scheduled for 
October 3, 2001, in response to the request.  The veteran 
appeared at the RO on the scheduled date, but declined to 
proceed with the hearing without a representative.  His 
accredited representative, AMVETS, had notified the RO just 
days earlier that it was no longer representing the veteran 
in his claim for VA benefits.  

In a November 2001 letter, the RO provided additional 
information to the veteran concerning his right to a Travel 
Board or RO hearing and explained the rules concerning how to 
request or cancel a hearing.  The letter asked him clarify 
his wishes with respect to a hearing.  The veteran initially 
replied by phone that he did not want a hearing but 
subsequently stated in writing in December 2001 that he 
wanted a videoconferencing hearing.  A hearing was scheduled 
for February 13, 2002, but the veteran did not report.  He 
advised by phone on February 6, 2001, that he could not 
afford to come to the hearing and that he wanted to know 
whether it could be held in Detroit.  The RO advised him by 
letter that the Board could reschedule the hearing if good 
cause were shown.  

By a February 2002 letter to the Board, the veteran requested 
that a hearing be rescheduled and that it be held in Detroit, 
which is nearer to his home than Cleveland.  The undersigned 
has determined that good cause for the veteran's failure to 
appear for the prior hearing has been shown within the 
meaning of 38 C.F.R. § 20.704(d) (2001) and that his request 
for a new hearing has been granted.  If possible, the hearing 
should be held in Detroit.  

Accordingly, the file must be returned to the RO so that a 
hearing can be rescheduled.  See 38 C.F.R. § 20.703 (2001).  
Therefore, the case is remanded to the RO for the following 
action:  

The RO should take appropriate steps to 
schedule the veteran for a 
videoconferencing hearing at the VA 
Regional Office in Detroit, Michigan.  
The RO should also provide the veteran 
information on obtaining another 
representative.

After the hearing, the claim should be returned to the Board 
for appellate review in accordance with the usual procedures.  
No action is required of the veteran until he receives 
further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


